Case 20-03142-KRH        Doc 77        Filed 08/16/21 Entered 08/16/21 20:08:35      Desc Main
                                      Document      Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                (Richmond Division)

 In re:
                                                                Chapter 7
 LECLAIRRYAN PLLC,
                                                                Case No. 19-34574 (KRH)
                         Debtor.


 Lynn L. Tavenner, as Chapter 7 Trustee,

                         Plaintiff,
                                                                Adv. Pro. 20-03142 (KRH)
 vs.

 ULX Partners, LLC and UnitedLex Corporation

                         Defendants.



                                      NOTICE OF HEARING

       PLEASE TAKE NOTICE THAT Defendants ULX Partners, LLC and UnitedLex
Corporation (collectively, “Defendants”), by counsel, have filed a Motion for Leave to File
Redacted Objection [Docket No. 76] (the “Motion”) regarding their Objection to Motion for
Leave to Amend Complaint and to Modify Pretrial Scheduling Order [Docket No. 75].

       PLEASE TAKE FURTHER NOTICE THAT the Court will entertain the Motion at the
upcoming omnibus hearing on August 19, 2021, at 11:00 a.m. (or such time thereafter as the
matter may be heard). In connection with the same, the undersigned will appear before The
Honorable Kevin R. Huennekens, United States Bankruptcy Judge. Due to the COVID−19
public health emergency, no in-person hearings are being held. This hearing will take place
remotely through Zoom on the date and time scheduled herein. To appear at the hearing, you
must use the following Zoom registration link:

https://www.zoomgov.com/meeting/register/vJItcuyurT4uGUza77r1a7XmQbZhJCVxE1M

You can also dial in through the listen-only conference line:
Dial: 1-866-590-5055
Access Code: 4377075
Security Code: 81921




                                                 1
Case 20-03142-KRH        Doc 77    Filed 08/16/21 Entered 08/16/21 20:08:35      Desc Main
                                  Document      Page 2 of 3



Dated: August 16, 2021                           /s/ Thomas J. McKee, Jr.
                                                 David G. Barger (VSB No. 21652)
                                                 Thomas J. McKee, Jr. (VSB No. 68427)
                                                 Greenberg Traurig, LLP
                                                 1750 Tysons Boulevard, Suite 1000
                                                 McLean, Virginia 22102
                                                 Telephone: (703) 749-1300
                                                 Facsimile: (703) 749-1301
                                                 Email: bargerd@gtlaw.com
                                                        mckeet@gtlaw.com

                                                 and

                                                 J. Gregory Milmoe (admitted pro hac vice)
                                                 Greenberg Traurig, LLP
                                                 One International Place, Suite 2000
                                                 Boston, MA 02110
                                                 Telephone: (617) 310-6064
                                                 Email: milmoeg@gtlaw.com

                                                 Counsel to ULX Partners, LLC
                                                 and UnitedLex Corporation




                                             2
Case 20-03142-KRH        Doc 77     Filed 08/16/21 Entered 08/16/21 20:08:35           Desc Main
                                   Document      Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of August, 2021, I caused a true and correct copy of
the foregoing to be served on Ms. Lynn L. Tavenner, as the Chapter 7 Trustee of LeClairRyan
PLLC, c/o Quinn Emanuel Urquhart & Sullivan LLP, as the Trustee’s special litigation counsel,
via electronic mail to: Erika L. Morabito (erikamorabito@quinnemanuel.com) and Brittany J.
Nelson (brittanynelson@quinnemanuel.com

                                                     /s/ Thomas J. McKee, Jr.
                                                     Thomas J. McKee, Jr. (VSB No. 68427)
                                                     Greenberg Traurig, LLP
                                                     1750 Tysons Boulevard, Suite 1000
                                                     McLean, Virginia 22102
                                                     Telephone: (703) 749-1300
                                                     Facsimile: (703) 749-1301
                                                     Email: mckeet@gtlaw.com

                                                     Counsel to ULX Partners, LLC
                                                     and UnitedLex Corporation




ACTIVE 59449857v1
